                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

CERTAIN UNDERWRITERS AT        §
LLOYD’S OF LONDON SUBSCRIBING  §
TO POLICY NOS. CCH26329-2017 AND
                               §
CCH26329-2018                  §
                               §
          Plaintiffs,          §
                               §
                               §
VS.                            §                  CIVIL ACTION NO. 3:18-CV-00271
                               §
DIMITRIOS PAGOURTZIS, ANTONIOS §
PAGOURTZIS AND ROSE MARIE      §
KOSMETATOS a/k/a ROSE M        §
PAGOURTZIS                     §
                               §
          Defendants.          §

                    INTERVENTION IN OPPOSITION TO
              PLAINTIFFS’ CLAIMS FOR DECLARATORY RELIEF

TO THE HONORABLE JUDGE HANKS:

       COME NOW Intervenors William Recie Tisdale, Sr., Individually and as

Statutory Beneficiary of Cynthia Tisdale, deceased, and on behalf of all persons

entitled to recover for her death under the Wrongful Death Act, and William R.

Tisdale, Jr., by and through their undersigned counsel, and pursuant to Fed. R. Civ. P.

24(a)(2) and/or 24(b)(1)(B), and 24(c), and subject to leave of this Court, file this

Intervention in Opposition to Plaintiffs’ Claims for Declaratory Relief; asserting in contest

to and in opposition thereto as follows:




                                             1
                                        I.
                             JURISDICTION AND VENUE

1.     “It has long been the rule within the Fifth Circuit that for permissive intervention,

the intervenor must establish independent grounds for jurisdiction. Hunt Tool Co. v. Moore,

212 F.2d 685, 688 (5th Cir. 1954).” Clanton v. Orleans Parish School Bd., 72 F.R.D. 164,

169-70 (E.D. La. 1976). Pursuant thereto, Intervenors do not contest Plaintiffs’ averments

that the amount in controversy exceeds $75,0000.00, exclusive of interest and costs, and

this is an action between citizens of different states; thus diversity jurisdiction is proper

pursuant to 28 U.S.C. § 1332(a)(1).

2.     Intervenors likewise do not contest that venue is proper in this District and Division

pursuant to 28 U.S.C. § 1391(b)(1), because all Defendants reside in this judicial district

and division.

                                          II.
                                        PARTIES

3.     All Intervenors, as well as all minors for whom they appear, are residents of

Galveston County, Texas which is located within this District and Division.

4.     All Defendants are residents of Galveston County, Texas which is located within

this District and Division. They have heretofore been served with process and have

appeared herein by and through their counsel of record.

5.     Plaintiffs are incorporated and domiciled in the United Kingdom, have their

principal place(s) of business in London, England, United Kingdom, and have appeared

herein by and through their counsel of record.



                                             2
                                        III.
                               FACTUAL BACKGROUND

6.     Intervenors do not contest the facts stated in Plaintiffs’ First Amended Original

Complaint and Request for Declaratory Relief, at pgs. 1-2, and at ¶¶ 10-13. However, there

are a great many relevant facts yet to be discovered which are not included in such brief

factual summaries and which are highly material to whether the policies at issue applied

thereto or not.

7.     Intervenors are not parties to the suit described in Plaintiffs’ First Amended Original

Complaint, at ¶¶ 7-9; 14-17. Therefore, Intervenors can neither admit nor deny the accuracy

of what is there stated. However, assuming arguendo the accuracy of what is there stated,

the liability allegations in that suit are based upon negligence, not acts of war or terrorism,

intentional acts, or criminal acts.

8.     Intervenors can neither admit nor deny the accuracy of the policies and/or the terms,

limitations or exclusions purportedly therein set out which Plaintiffs’ claims are based

upon, (First Amended Original Complaint, at ¶¶ 18-23), as Intervenors currently do not

have a copy of same.

9.     Intervenors can neither admit nor deny the accuracy of the accuracy of facts stated

in Plaintiffs’ First Amended Original Complaint, at ¶¶ 25-31, as Intervenors have no

personal knowledge of any of such, nor can they obtain such knowledge or information in

the absence of discovery.




                                              3
                                  IV.
        CONTEST OF PLAINTIFFS’ PURSUIT OF DECLARATORY RELIEF

10.     Pursuant to Fed. R. Civ. P. 24(c), (intervention must be “accompanied by a pleading

that sets out the… defense for which intervention is sought. (Emphasis added).”),

Intervenors may properly contest the declaratory relief sought by Plaintiffs herein because

it has been held that: “In Texas the rule is well supported that… the intervenor may set up

a claim to the subject matter at issue which differs to that of the plaintiff, or, defendant…

[and] an intervenor may join with either party and resist the claim of the other, or, may

oppose both. (Citations omitted).” Hartwell v. Texas Consol. Oils, 94 F.Supp. 609, 611

(N.D. [Dal. Div.] 1950)(Atwell, C.J.). See also Kauffman v. Kebert, 16 F.R.D. 225, 228

(W.D. Penn. 1954), app. dismissed, 219 F.2d 113 (3rd Cir. 1955)(“Intervenors are required

generally to join with either party and resist the claim of the other or they may oppose both.

(citing Hartwell).”). Pursuant to such authority, as well as Fed. R. Civ. P. 24(a)(2), or in

the alternative 24(b)(1)(B), Intervenors have standing to contest Plaintiffs’ claims for

declaratory relief.

11.     Intervenors deny the allegations set out Plaintiffs’ First Amended Original

Complaint, at ¶¶ 10-17, and 18-23 and demand Plaintiffs’ strict proof thereof by a

prenderance of admissible evidence.

12.     Intervenors deny the allegations set out Plaintiffs’ First Amended Original

Complaint, at ¶¶ 25-31, and the Prayer of said Complaint, and demand Plaintiffs’ strict

proof thereof by a preponderance of admissible evidence.




                                              4
13.     Intervenors deny that Plaintiffs have shown themselves to be entitled to declaratory

relief pursuant to 28 U.S.C. §§ 2201, et seq., and Intervenors demand Plaintiffs’ strict proof

thereof by a preponderance of admissible evidence.

                                           V.
                                      JURY DEMAND

14.     Pursuant to Fed. R. Civ. P. 57, and 38(a) and (b)(1) and (2), Intervenors respectfully

demand trial by jury of all fact issues. See Oil, Chem. And Atomic Workers Intern. Union

Local 4-23 v. Texaco, Inc., 88 F.R.D. 86, 90 (E.D. Tex. 1980)(“It appears that the dispute

is over what inferences or conclusions should be drawn from these virtually uncontested

facts. The law in the Fifth Circuit is that ‘if reasonable persons can draw conflicting

inferences from otherwise undisputed facts, the collective wisdom of the jury ought be

relied on.’ … Likewise, the Fifth Circuit has consistently ruled that where a contract is

found to be ambiguous, determination of its proper meaning is for the jury… (Citations

omitted).” See also Beacon Theaters, Inc. v. Westover, 359 U.S. 500, 504 (1959)(“[T]he

Declaratory Judgment Act, 28 U.S.C. ss 2201, 2202, … Fed. Rules Civ. Proc. 57…

specifically preserves the right to jury trial for both parties. (Footnote citations omitted).”).

                                           PRAYER

        WHEREFORE, PREMISES CONSIDERED, Intervenors pray that that upon final

trial and hearing hereof, Plaintiffs be denied declaratory relief and judgment be entered

against them in accordance with the law and facts as determined and/or found by this

Honorable Court and/or the Jury, and for such other and further relief, legal or equitable,

general or special, to which Intervenors may show themselves justly entitled to receive.


                                                5
                                               Respectfully submitted,

                                               TYLKA LAW CENTER, P.C.

                                               /s/ Lawrence M. Tylka
                                               Lawrence M. Tylka
                                               Federal ID #285
                                               State Bar No. 20359800
                                               legal@tylkalawcenter.com
                                                1104 E. Main St.
                                               League City, Texas 77573
                                               Telephone: (281) 557-1500
                                               Facsimile: (281) 557-1510
                                               ATTORNEYS FOR INTERVENORS


                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of INTERVENTION IN OPPOSITION TO
PLAINTIFFS’ CLAIMS FOR DECLARATORY RELIEF was automatically
accomplished on all known Filing Users through the Notice of Electronic Filing on January
14, 2019. Service on any party or counsel who is not a Filing User was accomplished via
Facsimile, Certified Mail/RRR or U.S. First Class Mail, in accordance with the Federal
Rules of Civil Procedure.

      Gerald J. Kimmitt, II
      jerry.kimmitt@hfw.com
      Kristie W. Tobin
      kristie.tobin@hfw.com
      Cade W. White
      cade.white@hfw.com
      Holman Fenwick Willan USA LLP
      5151 San Felipe, Suite 400
      Houston, Texas 77056
      Telephone (713) 917-0888
      Facsimile (713) 953-9470


                                                /s/ Lawrence M. Tylka
                                               LAWRENCE M. TYLKA




                                           7
